Citation Nr: 1043773	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-25 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1966.  
This appeal arises from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In his January 2007 notice of disagreement, the Veteran limited 
the issues on appeal to whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for bilateral hearing loss.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for bilateral hearing loss is 
being remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1993 rating decision which denied service connection 
for bilateral hearing loss became final in March 1994 when the 
Veteran did not submit a substantive appeal.  

2.  The evidence submitted since March 1993 is related to an 
unsubstantiated fact, and provides a reasonable possibility the 
Veteran's claim may be substantiated.  


CONCLUSIONS OF LAW

1.  The March 1993 rating decision is final.  38 C.F.R. § 3.104, 
20.1103 (1992).  

2.  New and material evidence has been submitted to reopen the 
claim for service connection for bilateral hearing loss.  
38 C.F.R. § 3.156 (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

In November 2005 the Veteran requested that his claim for hearing 
loss be reopened.  The RO sent the Veteran a letter in January 
2006 which addressed the notice requirements set out in the 
applicable law.  It explained that new and material evidence was 
necessary to reopen the claim and informed the Veteran of the 
basis for the prior final denial of his claim.  

The Veteran's request to reopen his claim has been granted, and 
the claim Remanded for further development.  As this action is 
favorable to the Veteran's claim, no further notification or 
assistance to the Veteran with his claims is required.  

New and Material

Once entitlement to service connection for a given disorder has 
been denied and has not been timely appealed, that determination 
is final.  In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2010).  

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

A March 1993 rating decision denied service connection for 
bilateral hearing loss.  A March 1993 letter from the RO to the 
Veteran notified him his claim had been denied.  The Veteran 
filed a notice of disagreement with the March 1993 rating 
decision in May 1993.  The RO issued a Veteran a statement of the 
case in June 1993.  The Veteran did not submit a substantive 
appeal.  The March 1993 rating decision is final.  38 C.F.R. 
§ 3.104, 20.1103 (1992).  

In November 2005, the Veteran requested his claim for service 
connection for hearing loss be reopened.  The RO in a September 
2006 rating decision denied the request to reopen on the basis 
that new and material evidence had not been submitted.  The 
Veteran appealed.  

To determine if new and material evidence has been submitted the 
Board compared the evidence in the claims folder in March 1993 
with that subsequently placed in the file.  

The evidence in the claims folder in March 1993 was as follows: 

The Veteran's service treatment records do not demonstrate he had 
a hearing loss during or when he separated from service.  The 
report of a November 1966 VA examination discloses that the 
Veteran's hearing acuity was within limits defined as normal for 
VA purposes.  A December 1991 VA audiological evaluation 
discloses a diagnosis of hearing within normal limits through 
2000 Hertz with a severe precipitous loss above 3000 Hertz in the 
right ear and above 2000 Hertz in the left ear.  In service the 
Veteran had noise exposure to T29 aircraft for five years.  

Based on those records the RO denied the claim in March 1993 as 
service records were negative for hearing loss and hearing was 
within normal limits at separation.  

Since March 1993 the following evidence has been submitted:  

A September 1998 letter from Dr. G. includes opinion that 
examination of the Veteran's hearing reveals a high frequency 
nerve hearing loss in both ears compatible with exposure to 
excessively loud noises.  

The report of an August 2006 VA examination of the ears includes 
an opinion linking the Veteran's bilateral tinnitus to acoustic 
trauma which began during his military career.  

A VA clinical list of active problems includes sensorineural 
hearing loss, entered in April 1998.  

A July 2006 letter from a private audiologist reflects an 
assessment that the Veteran has a significantly asymmetrical mild 
to profound sensorineural hearing loss that is worse on the left.  
The audiologist opined that the high frequency configuration of 
the hearing loss was consistent with the Veteran's history of 
noise exposure.  

The report of a September 2006 VA audiological evaluation reveals 
left ear normal hearing at 250 to 1500 Hertz sloping to a 
moderate sensorineural hearing loss at 2000 Hertz to a severe to 
profound loss at 3000 to 8000 Hertz, and on the right normal 
hearing at 250 to 2000 Hertz sloping to a severe sensorineural 
hearing loss at 3000 to 8000 Hertz.  

The claims folder includes records which are new.  These "new" 
records were not previously associated with the claims file.  
They are relevant to the issue of service connection for hearing 
loss.  To be considered "material" for VA purposes, the records 
must not only be new but address a previously unsubstantiated 
fact.  In March 1993 there was evidence that the Veteran was 
exposed to potentially hazardous noise in service, but there were 
no finding of hearing loss in service or any medical or other 
evidence linking noise exposure and the later development of 
hearing loss.  The evidence submitted since the last final rating 
decision includes the September 1998 letter linking the hearing 
loss to exposure to excessive noise.  The August 2006 VA opinion 
described the noise exposure in service as acoustic trauma.  A 
July 2006 VA audiologist opinion also links the Veteran's current 
hearing loss to a history of noise exposure.  

The additional evidence indicates that it is possible that the 
Veteran's current hearing loss is consistent with, and possibly 
linked to, his history of noise exposure.  However, this opinion 
also notes that there is at least one other possible explanation 
for the Veteran's current hearing loss pattern, and that 
possibility must be considered before an opinion may be rendered.  
Thus, this evidence is both new and material to reopen the claim, 
but is not probative to either allow or deny the claim.  

When considered with the evidence as a whole, there is diagnosis 
of a current hearing loss, an incident in service described as 
acoustic trauma, and competent medical evidence that it is 
possible that the Veteran's current hearing loss is linked to in-
service noise exposure.  That raises a reasonable possibility the 
Veteran's claim may be substantiated.  

New and material evidence has been submitted to reopen the claim 
for service connection for bilateral hearing loss.  38 C.F.R. 
§ 3.156 (2010).  However, further development of the medical 
evidence is required before appellate review may be completed, 
and that development is addressed in the Remand below.  


ORDER

New and material evidence has been submitted to reopen the claim 
of service connection for bilateral hearing loss, to this extent 
only, the appeal is granted.  


REMAND

Generally, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The evidence includes opinions which suggest a possibility that 
the Veteran's current hearing loss is linked to noise exposure in 
service, but these opinions do not express the likelihood of such 
a link.  While the Board notes the claim was previously denied on 
the basis that there was no hearing loss in service, the United 
States Court of Appeals for Veterans Claims (hereinafter, "the 
Court") in  Hensley v. Brown, 5 Vet. App. 160 (1993) held that 
when audiometric test results at a Veteran's separation from 
service do not meet the regulatory requirements for establishing 
a "disability" at that time, he may nevertheless establish 
service connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  

The regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient medical 
evidence to decide the claim if there is competent medical 
evidence of a current diagnosed disability, the evidence 
establishes the Veteran suffered an event, disease of symptoms of 
a disease in service and there are indications the claimed 
disability may be associated with the event or injury in service.  
38 C.F.R. § 3.159(c)(4) (2010).  The claim must be remanded to 
obtain a medical opinion and afford the Veteran a VA audiological 
evaluation.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Ask the Veteran to identify all 
health care providers who have treated 
him for bilateral hearing loss since 
September 2006.  With any necessary 
authorization from the Veteran, obtain 
copies of pertinent treatment records 
identified by the Veteran.  

2.  Afford the Veteran an opportunity to 
identify any providers whose records are 
not yet associated with the file who 
evaluated his hearing or an ear disorder, 
especially any provider who treated him 
proximate to his service discharge in 
1966.  
The Veteran should be advised of 
alternative types of evidence he may 
submit regarding onset or cause of 
hearing loss, to include employment 
clinical records or examinations, 
statements of fellow co-workers, and the 
like, and should be advised that evidence 
proximate to his service discharge in 
1966 could be especially persuasive.  

3.  The Veteran should be afforded a VA 
audiological evaluation.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The Veteran's history of 
noise exposure in service and any post 
service noise exposure should be recorded 
in the evaluation report.  The examiner 
is asked to answer the following 
question:  
   Is it at least as likely as not (a 50 
percent likelihood, or greater) or that 
the current bilateral hearing loss is 
related to service, including noise 
exposure in service?  
Please provide the basis for any opinion 
expressed.  

4.  If the benefit sought on appeal remains denied, 
the Veteran and his representative should be 
provided with an appropriate supplemental statement 
of the case and be given opportunity to respond.  
The case should then be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Tresa M. Schecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


